Citation Nr: 1518615	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, with subsequent periods of active duty for training (ADUTRA) and inactive duty for training (INACDUTRA) with the Colorado Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The issues of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee, entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease with subluxation/instability effective June 16, 2009, entitlement to an evaluation in excess of 20 percent for right knee degenerative joint disease with subluxation/instability effective February 10, 2010, entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, and entitlement to an evaluation in excess of 20 percent for left knee degenerative joint disease with subluxation/instability were also on appeal and addressed in a June 2012 statement of the case.  However, in his August 2012 substantive appeal, the Veteran limited his appeal to the issue listed on the title page.  As such, these matters are not currently before the Board.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in August 2014.  A transcript of that hearing has been associated with the record.  The record was held open until October 20, 2014 so as to allow the Veteran to submit additional evidence.   In October 2014, the Veteran requested an extension of such time, and an additional 60 days was granted by the undersigned in November 2014.  

In January 2015, the Veteran's representative submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Moreover, additional VA treatment records dated to March 2015 were also subsequently associated with the record.  In April 2015 statement, the Veteran's representative waived AOJ consideration of these records and indicated that the Veteran was not seeking an additional extension of time to submit evidence.  Therefore, the Board may properly consider the newly received evidence.  

As a final preliminary matter, the Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran has asserted that his bilateral hip disorder is secondary to his service-connected bilateral knee disabilities.  He avers that walking with an abnormal gait due to his bilateral knee disabilities caused his bilateral hip disorders, leading to total hip replacements.  In support of his claim, he submitted a May 2003 private opinion by M.H., M.D.  The private opinion determined that the same forces that caused the symptoms in the Veteran's knee were responsible for the stress and reaction that he has had in his hips.  However, Dr. M.H. did not provide any rationale for this opinion or give any indication as to whether he had reviewed the Veteran's service records documenting the injuries to his right knee (as the left knee was subsequently awarded service connection as being secondary to the right knee).  As such, this opinion cannot be the basis for an award of service connection.  

The Veteran was afforded a VA examination in June 2010.  After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not that the bilateral knee disabilities, the arthritis in the right hip and the left hip, now status post left hip replacement, were a result of his patellofemoral arthritis of his right knee.  The examiner felt that it was more likely than not that the development of the degenerative arthritis in both of his hips was related to other factors, genetics, the natural aging process, or other etiologies and, in the examiner's opinion, it was unlikely that the patellofemoral arthritis in the right knee led to such advanced arthritis of both of his hips.  The examiner saw no direct connection between an altered gait in the right lower extremity and the development of hip arthritis in an advanced state, which required a hip replacement.  

However, the VA examiner failed to address whether the left knee disability, to include in combination with the right knee disability, caused the Veteran's bilateral hip disorder; and whether the Veteran's service-connected bilateral knee disabilities aggravated his bilateral hip disorder.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Moreover, National Guard service records dated in May 1995 show that the Veteran complained of left hip pain after going down on his left thigh.  The injury was considered to have been incurred in the line of duty.  Nevertheless, the VA examination did not address whether the Veteran had any hip disorders that manifested during active service or a period of ACDUTRA or INACDUTRA.  In this regard, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the June 2010 VA examination report, the Board finds that an additional examination is necessary to address the etiology of the Veteran's bilateral hip disorder.  The Board further finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Finally, the record shows that the Veteran underwent total right hip replacement in 2011 through the VA.  However, while VA treatment records have been associated with the record dated to March 2015, the operation report from this surgery has not been uploaded to the electronic record.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain the 2011 surgical records associated with the Veteran's total right hip replacement.   See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA surgical records from the 2011 total right hip replacement surgery.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address the etiology of his current bilateral hip disorder.  The electronic record, including a copy of this Remand, must be made available to the examiner for review prior to the examination.  After examining the Veteran and taking a complete, thorough medical history, the examiner should offer an opinion as to the following: 

(a) Whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hip disorder is related to his active service, period of ACDUTRA or INACDUTRA, including any injuries documented in his records; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hip disorder is proximately due to, or caused by, his service-connected bilateral knee disability (i.e., his right knee disability, left knee disability, or both in combination; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hip disorder has been aggravated by his service-connected bilateral knee disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering their opinion, the examiner must consider the May 2003 private opinion by Dr. M.H. and the documented history of an antalgic gait.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




